Exhibit 9
                     EXECUTIVE ORDER NO. 107


      WHEREAS, through Executive Order No. 102 (2020), which I

signed on February 3, 2020, I created the State’s Coronavirus Task

Force, chaired by the Commissioner of the New Jersey Department of

Health (“DOH”), in order to coordinate the State’s efforts to

appropriately prepare for and respond to the public health hazard

posed by Coronavirus disease 2019 (“COVID-19”); and

      WHEREAS, in light of the dangers posed by COVID-19, I issued

Executive Order No. 103 (2020) on March 9, 2020, the facts and

circumstances of which are adopted by reference herein, which

declared both a Public Health Emergency and State of Emergency;

and

      WHEREAS, in accordance with N.J.S.A. App. A:9-34 and -51, I

reserved the right to utilize and employ all available resources

of State government to protect against the emergency created by

COVID-19; and

      WHEREAS, in accordance with N.J.S.A App. A:9-40, I declared

that, due to the State of Emergency, no municipality, county, or

any agency or political subdivision of this State shall enact or

enforce any order, rule, regulation, ordinance, or resolution

which will or might in any way conflict with any of the provisions

of my Executive Orders, or which will in any way interfere with or

impede their achievement; and

      WHEREAS, to further protect the health, safety, and welfare

of New Jersey residents by, among other things, reducing the rate

of community spread of COVID-19, I issued Executive Order No. 104

(2020) on March 16, 2020, the facts and circumstances of which are

also adopted by reference herein, which established statewide

social mitigation strategies for combatting COVID-19; and
                                        2


       WHEREAS, Executive Order No. 104 (2020) limited the scope of

service and hours of operation for restaurants and certain retail

establishments to balance the need to allow individuals to access

food   and   other    essential      materials    with    the   need    to   limit

unnecessary person-to-person contact; and

       WHEREAS, Executive Order No. 104 (2020) deemed a subset of

businesses    as      “essential,”      including       grocery/food      stores,

pharmacies,       medical   supply    stores,    gas     stations,     healthcare

facilities, and ancillary stores within healthcare facilities, and

it authorized the State Director of Emergency Management, who is

the Superintendent of State Police, to make additions, amendments,

clarifications, exceptions, and exclusions to that list; and

       WHEREAS, Executive Order No. 104 (2020) made clear that such

essential businesses may continue operating without limits on

their scope of service or hours of operation, absent further

amendments by the State Director of Emergency Management; and

       WHEREAS,    Executive   Order     No.    104    (2020)   and    subsequent

Administrative Orders issued by the State Director of Emergency

Management also placed restrictions on other businesses’ scope of

service and hours of operation, and also placed restrictions on

the size of gatherings in the State; and

       WHEREAS, as of March 20, 2020, according to the Centers for

Disease Control and Prevention (“CDC”), there were more than

234,000 confirmed cases of COVID-19 worldwide, with over 9,800 of

those cases having resulted in death; and

       WHEREAS, as of March 20, 2020, there were more than 15,000

confirmed cases of COVID-19 in the United States, with at least

201 of those cases having resulted in death; and

       WHEREAS, as of March 20, 2020, there were at least 890

positive cases of COVID-19 in New Jersey, with at least 11 of those

cases having resulted in death; and
                                       3


     WHEREAS, social mitigation strategies for combatting COVID-

19 require every effort to reduce the rate of community spread of

the disease; and

     WHEREAS, the CDC has advised that COVID-19 spreads most

frequently through person-to-person contact when individuals are

within six feet or less of one another; and

     WHEREAS, as a result, the CDC has recommended that individuals

practice “social distancing” to prevent community spread of the

virus; and

     WHEREAS, the CDC has defined social distancing as the practice

of   “remaining     out   of    congregate     settings,    avoiding     mass

gatherings, and maintaining distance (approximately 6 feet or 2

meters) from others when possible”; and

     WHEREAS, to mitigate community spread of COVID-19, it is

necessary to limit the unnecessary movement of individuals in and

around   their   communities     and person-to-person      interactions    in

accordance with CDC and DOH guidance; and

     WHEREAS,     the   best   way   for New   Jersey   residents   to   keep

themselves, their families, and their communities safe during the

COVID-19 outbreak is to stay at home as much as possible; and

     WHEREAS, as of March 15, 2020, the CDC recommends that for

the next eight weeks, gatherings of 50 or more people be canceled

or postponed throughout the United States; and

     WHEREAS, as of March 16, 2020, the White House went further

than the CDC had and recommended that Americans avoid social

gatherings in groups of more than 10 people; and

     WHEREAS, restricting the physical presence of individuals in

office environments and work sites is critical to preventing future

spread of COVID-19; and
                                      4


      WHEREAS,   accommodating     work-from-home   arrangements     is   an

effective means to ensure continuity of operations while also

limiting person-to-person contact; and

      WHEREAS,   the   CDC   has   recommended   employers   to   establish

policies and practices to increase the physical distance among

employees and between employees; and

      WHEREAS, permitting the workforce to work from home may reduce

stress on the State’s child care system; and

      WHEREAS, as of March 19, 2020, I have instructed all State

departments and agencies to utilize work-from-home arrangements

for both essential and non-essential employees wherever feasible;

and

      WHEREAS, given the rapidly rising incidence of COVID-19,

temporarily      closing     non-essential   retail    businesses     will

strengthen New Jersey’s efforts to slow the spread of COVID-19;

and

      WHEREAS, even as we institute social distancing measures, the

number of COVID-19 cases in New Jersey is likely to increase for

the immediate future, meaning we must take all possible steps to

preserve our health care system’s capacity to treat those who

require emergency or intensive care; and

      WHEREAS, the Constitution and statutes of the State of New

Jersey, particularly the provisions of N.J.S.A. 26:13-1 et seq.,

N.J.S.A. App. A: 9-33 et seq., N.J.S.A. 38A:3-6.1, and N.J.S.A.

38A:2-4 and all amendments and supplements thereto, confer upon

the Governor of the State of New Jersey certain emergency powers,

which I have invoked;

      NOW, THEREFORE, I, PHILIP D. MURPHY, Governor of the State of

New Jersey, by virtue of the authority vested in me by the

Constitution and by the Statutes of this State, do hereby ORDER

and DIRECT:
                                         5


     1.     The operative paragraphs of Executive Order No. 104

(2020) are hereby superseded in full.                The factual findings of

Executive Order No. 104 (2020) remain applicable except to the

extent they are in conflict with the factual findings in this or

any intervening Executive Order.

     2.     All New Jersey residents shall remain home or at their

place of residence unless they are 1) obtaining goods or services

from essential retail businesses, as described in Paragraph 6; 2)

obtaining takeout food or beverages from restaurants, other dining

establishments, or food courts, pursuant to Paragraph 8; 3) seeking

medical attention, essential social services, or assistance from

law enforcement or emergency services; 4) visiting family or other

individuals      with    whom    the    resident     has    a     close     personal

relationship, such as those for whom the individual is a caretaker

or romantic partner; 5) reporting to, or performing, their job; 6)

walking, running, operating a wheelchair, or engaging in outdoor

activities with immediate family members, caretakers, household

members,    or     romantic     partners     while      following    best    social

distancing practices with other individuals, including staying six

feet apart; 7) leaving the home for an educational, religious, or

political reason; 8) leaving because of a reasonable fear for his

or her health or safety; or 9) leaving at the direction of law

enforcement or other government agency.

     3.     When    in    public,      individuals      must    practice     social

distancing and stay six feet apart whenever practicable, excluding

immediate    family      members,      caretakers,      household    members,     or

romantic partners.

     4.     Individuals who have to travel pursuant to Paragraph 2

should only use public transportation only if they have no other

feasible    choice.       Individuals      who   ride    public     transportation

should abide by best social distancing practices, including making
                                               6


all efforts to stand or sit six feet away from other riders and

frequently use sanitizing products.

       5.     Gatherings        of      individuals,            such      as        parties,

celebrations,        or     other    social        events,    are   cancelled,        unless

otherwise authorized by any part of this Order. The State Director

of Emergency Management, who is the Superintendent of the State

Police, shall have the discretion to make clarifications and issue

orders related to this provision.

       6.     The    brick-and-mortar              premises    of   all    non-essential

retail businesses must close to the public as long as this Order

remains in effect.           Essential retail businesses, listed below, are

excluded from this directive and may remain open during their

normal business hours.           Essential retail businesses must, wherever

practicable, provide pickup services outside or adjacent to their

stores       for    goods    ordered      in       advance     online     or   by     phone.

Additionally,         online     and    telephonic            delivery    services       are

permitted to the extent the retail business is authorized to

operate an online or telephonic delivery service under existing

law.        The State Director of Emergency Management, who is the

Superintendent of the State Police, shall have the discretion to

make     additions,         amendments,        clarifications,          exceptions,      and

exclusions to this list:

              a.     Grocery stores, farmer’s markets and farms that

                     sell directly to customers, and other food stores,

                     including retailers that offer a varied assortment

                     of foods comparable to what exists at a grocery

                     store;

              b.     Pharmacies and alternative treatment centers that

                     dispense medicinal marijuana;

              c.     Medical supply stores;

              d.     Retail functions of gas stations;
                                          7


            e.      Convenience stores;

            f.      Ancillary stores within healthcare facilities;

            g.      Hardware and home improvement stores;

            h.      Retail    functions       of   banks    and    other   financial

                    institutions;

            i.      Retail functions of laundromats and dry-cleaning

                    services;

            j.      Stores that principally sell supplies for children

                    under five years old;

            k.      Pet stores;

            l.      Liquor stores;

            m.      Car   dealerships,         but    only    to     provide      auto

                    maintenance     and        repair      services,       and    auto

                    mechanics;

            n.      Retail    functions       of   printing and      office      supply

                    shops; and

            o.      Retail functions of mail and delivery stores.

     7.     Any essential retail business whose brick-and-mortar

premises remain open to the public shall abide by social distancing

practices to the extent practicable while providing essential

services.     These include all reasonable efforts to keep customers

six feet apart and frequent use of sanitizing products on common

surfaces.

     8.     All restaurants, cafeterias, dining establishments, and

food courts, with or without a liquor license, all bars, and all

other     holders    of   a   liquor   license       with    retail    consumption

privileges, are permitted to operate their normal business hours,

but are limited to offering only food delivery and/or take-out

services in accordance with their existing liquor licenses.                          If

alcoholic beverages are to be sold from a restaurant, dining

establishment or bar with a liquor license, such sales shall be
                                           8


limited to original containers sold from the principal public

barroom.      The on-premises consumption of alcohol is prohibited.

All   retail      sales   of   alcoholic       beverages     by     limited       brewery

licensees, restricted brewery licensees, plenary and farm winery

licensees (and associated salesrooms), craft distillery licensees

and cidery and meadery licensees must be in original containers

and must be sold through customer pick up and/or delivered by

licensees in accordance with their existing licenses.

      9.     All recreational and entertainment businesses, including

but not limited to the following list, must close to the public as

long as this Order remains in effect.                      The State Director of

Emergency Management, who is the Superintendent of State Police,

shall      have   the     discretion    to       make     additions,        amendments,

clarifications, exceptions, and exclusions to this list:

             a.     Casino     gaming   floors,         including       retail     sports

                    wagering       lounges,       and      casino        concert     and

                    entertainment venues. Online and mobile sports and

                    casino gaming services may continue to be offered

                    notwithstanding        the     closure        of     the     physical

                    facility.

             b.     Racetracks,      including          stabling       facilities     and

                    retail     sports   wagering         lounges.       Mobile     sports

                    wagering     services       may     continue       to   be   offered

                    notwithstanding        the     closure        of     the     physical

                    facility.

             c.     Gyms and fitness centers and classes.

             d.     Entertainment centers, including but not limited

                    to, movie theaters, performing arts centers, other

                    concert venues, and nightclubs.

             e.     All   indoor    portions       of    retail     shopping       malls.

                    Restaurants      and       other     stores        located    within
                             9


     shopping       malls    that        have     their       own     external

     entrances open to the public, separate from the

     general mall entrance, may remain open pursuant to

     the    terms     and     directives          of    this        Order     for

     operating      hours        and    takeout        or    food     delivery

     services.       All entrances and exits to the common

     area portions of retail shopping malls must remain

     closed.

f.   All places of public amusement, whether indoors or

     outdoors, including but not limited to, locations

     with amusement parks, water parks, aquariums, zoos,

     arcades, fairs, children’s play centers, funplexes,

     theme parks, bowling alleys, family and children’s

     attractions.

g.   Facilities       where        personal       care        services        are

     performed that, by their very nature, result in

     noncompliance with social distancing guidelines,

     including but not limited to cosmetology shops;

     barber shops; beauty salons; hair braiding shops;

     nail    salons;         electrology           facilities;              spas,

     including      day     spas       and    medical       spas,    at     which

     solely elective and cosmetic medical procedures are

     performed; massage parlors, tanning salons, tattoo

     parlors,    and      public        and     private      social       clubs,

     whether or not they serve alcohol, including but

     not limited to facilities owned or operated by the

     American Legion, Veterans of Foreign Wars, Knights

     of Columbus, and any other social clubs associated

     with    community        service           organizations.              This

     excludes       any     health           facilities       that     provide

     medically necessary or therapeutic services.
                                       10


             h.     All municipal, county, and State public libraries,

                    and all libraries and computer labs at public and

                    private colleges and universities.

      10.    All businesses or non-profits in the State, whether

closed or open to the public, must accommodate their workforce,

wherever practicable, for telework or work-from-home arrangements.

For purposes of this order, “telework” means the practice of

working from home or alternative locations closer to home through

the   use   of    technology    that   equips     the   individual   to   access

necessary materials.

      11.    To the extent a business or non-profit has employees

that cannot perform their functions via telework or work-from-home

arrangements, the business or non-profit should make best efforts

to reduce staff on site to the minimal number necessary to ensure

that essential operations can continue.            Examples of employees who

need to be physically present at their work site in order to

perform     their   duties     include,     but   are   not   limited   to,   law

enforcement officers, fire fighters, and other first responders,

cashiers or store clerks, construction workers, utility workers,

repair workers, warehouse workers, lab researchers, information

technology maintenance workers, janitorial and custodial staff,

and certain administrative staff.

      12.    All public, private, and parochial preschool program

premises, and elementary and secondary schools, including charter

and renaissance schools, shall remain closed to students as long

as this Order remains in effect.

      13.    All institutions of higher education shall continue to

cease such in-person instruction as long as this Order remains in

effect. The Secretary of the Office of Higher Education shall have

the authority to grant a waiver to allow in-person instruction to

students on a case-by-case basis where a compelling rationale to
                                            11


allow such access exists. The Secretary of the Office of Higher

Education shall coordinate with institutions of higher education

to determine appropriate student housing conditions for those

students    who     reside     in    on-campus       housing    as    their   primary

residence.

     14.    The Commissioner of the Department of Education (“DOE”),

in consultation with the Commissioner of DOH, shall be authorized

to permit schools to remain open on a limited basis for the

provision of food or other essential, non-educational services, or

for educational or child care services if needed in emergency

situations after consultation with the Commissioner of DOH. The

Commissioner of DOE shall also have the authority to close any

other career or training facilities over which he has oversight,

after consultation with the Commissioner of DOH.

     15.    The Commissioner of DOE shall continue working with each

public school district, and private and parochial schools as

appropriate, to ensure that students are able to continue their

educations       during    this     time    period    through       appropriate   home

instruction.       Local     school        districts,    charter       schools,     and

renaissance schools, in consultation with the Commissioner of DOE,

shall    have     the     authority      and     discretion    to    determine    home

instruction arrangements as appropriate on a case-by-case basis to

ensure     all     students       are      provided     with    appropriate       home

instruction, taking into account all relevant constitutional and

statutory obligations.

     16.    The    Secretary        of   the     Department    of    Agriculture,    in

conjunction with the Commissioner of DOE, shall take all necessary

actions to ensure that all students eligible for free or reduced

meals shall continue to receive the services or supports necessary

to meet nutritional needs during closures.
                                     12


     17.    Nothing in this Order shall be construed to limit,

prohibit, or restrict in any way the provision of health care or

medical services to members of the public.

     18.    Nothing in this Order shall be construed to limit,

prohibit, or restrict in any way access to essential services for

low-income residents, including but not limited to food banks.

     19.    Nothing in this Order shall be construed to limit,

prohibit, or restrict in any way the operations of newspapers,

television, radio, and other media services.

     20.    Nothing in this Order shall be construed to limit,

prohibit, or restrict in any way the operations of law enforcement

agencies.

     21.    Nothing in this Order shall be construed to limit,

prohibit, or restrict in any way the operations of the federal

government, or the movement of federal officials in New Jersey

while acting in their official capacity.

     22.    In accordance with N.J.S.A. App. A:9-33, et seq., as

supplemented     and   amended,    the    State   Director    of    Emergency

Management, who is the Superintendent of State Police, through the

police agencies under his control, to determine and control the

direction   of   the   flow   of   vehicular   traffic   on   any   State   or

interstate highway, municipal or county road, and any access road,

including the right to detour, reroute, or divert any or all

traffic and to prevent ingress or egress from any area that, in

the State Director's discretion, is deemed necessary for the

protection of the health, safety, and welfare of the public, and

to remove parked or abandoned vehicles from such roadways as

conditions warrant.

     23.    The Attorney General, pursuant to the provisions of

N.J.S.A. 39:4-213, shall act through the Superintendent of State

Police, to determine and control the direction of the flow of
                                     13


vehicular traffic on any State or interstate highway, municipal or

county road, and any access road, including the right to detour,

reroute, or divert any or all traffic, to prevent ingress or

egress, and to determine the type of vehicle or vehicles to be

operated on such roadways. I further authorize all law enforcement

officers to enforce any such order of the Attorney General or

Superintendent        of   State   Police     within   their   respective

municipalities.

       24.     It shall be the duty of every person or entity in this

State or doing business in this State and of the members of the

governing body and every official, employee, or agent of every

political subdivision in this State and of each member of all other

governmental bodies, agencies, and authorities in this State of

any nature whatsoever, to cooperate fully in all matters concerning

this Executive Order.

       25.     Penalties for violations of this Executive Order may be

imposed under, among other statutes, N.J.S.A. App. A:9-49 and -

50.

       26.     This Order shall take effect on Saturday, March 21, 2020,

at 9:00 p.m., and shall remain in effect until revoked or modified

by the Governor, who shall consult with the Commissioner of DOH as

appropriate.

                                   GIVEN, under my hand and seal this
                                            21st day of March,
                                          Two Thousand and Twenty, and
                                          of the Independence of the
                                          United   States,    the   Two
                                          Hundred and Forty-Fourth.
      [seal]                       /s/ Philip D. Murphy
                                   Governor


Attest:
/s/ Matthew J. Platkin
Chief Counsel to the Governor
